Chief Justice Robertson
delivered the opinion of the court.
On a covenant, dated in May 1821, for the payment of ten thousand three hundred and forty ^°^ars twenty-one cents, in three instalments, to be discharged in the currency generally receivable at the time of payment, in the usual course of business, itv state of Kentucky;” a verdict and judgment were rendered, in March, 1829, for fifteen thousand two hundred and forty-one dollars thirty-one cents, “in n°fes °f the Bank of the Commonwealth, and in notes on the Bank of Kentucky;” to reverse which, the defendants in the circuit court prosecute this writ of error
The legal measure of damages, was the value of ^le severaf instalments at the times when they became due. Although the covenant was not for gold or silver, nevertheless the creditor had no right to a judgment for any thing but the specie value of the currency « receivable, at the time of payment, in the *31usual course of business,” because the endorsement act of 1824* does not apply to the case.
Hoggin, Denny and Triplett, for plaintiffs; Combs and Chinn, for defendant.
Judgment reversed, and cause remanded fefr a new irlal.